                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

CLAAS FINANCIAL SERVICES LLC,                         *

         PLAINTIFF/JUDGMENT CREDITOR,                 *

V.                                                    *       CASE NO.: 7:17-CV-00486

JUSTICE FARMS OF NORTH CAROLINA, LLC,                 *

         DEFENDANT/JUDGMENT DEBTOR.                   *

     *      *      *       *          *      *    *       *     *      *     *      *       *


                                          ORDER FOR PAYMENT

         Upon consideration of Plaintiff’s Consent Motion to Condemn Garnished Property (the

“Motion”) filed by plaintiff/judgment creditor CLAAS Financial Services LLC (“CLAAS”),

defendant/judgment debtor Justice Farms of North Carolina, LLC having consented to the relief

requested in the Motion and the relief requested in the Motion otherwise appearing appropriate

under the circumstances, the Court:

         FINDS, that Garnishee BB&T, Branch Banking and Trust Company of Virginia

responded to the Garnishment Summons served upon it by filing a letter [Dkt. 81] with the Court

stating that it holds funds totaling $3,325.84; and further

         FINDS, that Garnishee Smithfield Foods, Inc. responded to the Garnishment Summons

served upon it by remitting two checks totaling $53,851.98 to the Court, which checks the Court

sent to Friedberg PC, counsel for CLAAS, and which Friedberg PC deposited in its trust account.

         Accordingly, it is hereby:

         ORDERED, that the Motion is GRANTED; and it is further
       ORDERED, that CLAAS shall recover from Garnishee BB&T, Branch Banking and

Trust Company of Virginia the sum of $3,325.84, plus any amount that has come into the hands

of Garnishee BB&T, Branch Banking and Trust Company of Virginia after service of the

Garnishment Summons and before entry of this Order, but in no event more than the amount of

the Judgment described in the Motion; and it is further

       ORDERED, that Garnishee BB&T, Branch Banking and Trust Company of Virginia

shall pay and deliver the sum of $3,325.84 to counsel for CLAAS, Jeremy S. Friedberg and

Gordon S. Young of Friedberg PC, within ten (10) days of the date of entry of this Order for

credit on the Judgment described in the Motion; and it is further

       ORDERED, that CLAAS shall recover from Garnishee Smithfield Foods, Inc. the sum

of $53,851.98, plus any amount that has come into the hands of Garnishee Smithfield Foods, Inc.

after service of the Garnishment Summons and before entry of this Order, but in no event more

than the amount of the Judgment described in the Motion; and it is further

       ORDERED, that Friedberg PC is authorized to pay and deliver to CLAAS from

Friedberg PC’s trust account the sum of $53,851.98, which funds Friedberg PC received from

the Court, within ten (10) days of the date of entry of this Order for credit on the Judgment

described in the Motion.



                                                     Entered: March 28, 2019


                                                     Robert S. Ballou
                                                     Robert S. Ballou
                                                     United States Magistrate Judge




                                                 2
